[Cite as State v. Thomas, 2020-Ohio-5468.]




                      IN THE COURT OF APPEALS OF OHIO
                          THIRD APPELLATE DISTRICT
                              MARION COUNTY




STATE OF OHIO,

        PLAINTIFF-APPELLEE,                              CASE NO. 9-19-89

        v.

DOUGLAS THOMAS,                                          OPINION

        DEFENDANT-APPELLANT.




                 Appeal from Marion County Common Pleas Court
                            Trial Court No. 19-CR-167

                                     Judgment Affirmed

                         Date of Decision: November 30, 2020




APPEARANCES:

        Carlos M. Crawford for Appellant

        Nathan R. Heiser for Appellee
Case No. 9-19-89


ZIMMERMAN, J.

           {¶1} Defendant-appellant, Douglas Thomas (“Thomas”), appeals the

December 23, 2019 judgment entry of sentence of the Marion County Court of

Common Pleas. We affirm.

           {¶2} On May 1, 2019, the Marion County Grand Jury indicted Thomas on

a single count of aggravated robbery in violation of R.C. 2911.01(A)(1), a first-

degree felony. (Doc. No 2). Thomas appeared for arraignment on May 6, 2019 and

entered a plea of not guilty. (Doc. No. 7).

           {¶3} On November 18, 2019, Thomas withdrew his plea of not guilty and

entered a guilty plea, under a negotiated-plea agreement, to an amended count.

(Doc. No. 94). Specifically, in exchange for Thomas’s change of plea, the State

agreed to amend the aggravated-robbery charge to robbery in violation of R.C.

2911.02(A)(1), a second-degree felony. (Id.). The trial court accepted Thomas’s

guilty plea, found him guilty, and ordered a presentence investigation (“PSI”).

(Doc. Nos. 94, 97).

           {¶4} On December 20, 2019, the trial court sentenced Thomas to a

minimum term of 8 years in prison to a maximum term of 12 years in prison. (Doc.

No. 97).         The trial court further ordered that Thomas serve the prison term

consecutively to the prison sentence imposed in another case.1 (Id.).



1
    The trial court filed its judgment entry of sentence on December 23, 2019. (Doc. No. 97).

                                                      -2-
Case No. 9-19-89


       {¶5} On December 23, 2019, Thomas filed a notice of appeal. (Doc. No.

102). He raises two assignments of error, which we discuss together.

                           Assignment of Error No. I

       The Trial Court Abused its Discretion in Sentencing Appellant to
       the Maximum Prison Term as the Appellant’s Actions Were Not
       the Worst Form of the Offense.

                           Assignment of Error No. II

       The Trial Court Erred to the Prejudice of the Appellant by
       Improperly Sentencing Him to Consecutive Terms of
       Incarceration in Contravention of Ohio’s Sentencing Statutes.

       {¶6} In his assignments of error, Thomas argues that the trial court erred

by imposing a maximum, consecutive sentence.          Specifically, under his first

assignment of error, Thomas argues that the trial court erred by imposing a

maximum sentence without concluding that he committed the “worst form” of the

offense or that he posed “the greatest likelihood of committing future crimes.”

(Appellant’s Brief at 3). In his second assignment of error, Thomas specifically

argues that his consecutive sentence is not supported by the record.

                                Standard of Review

       {¶7} Under R.C. 2953.08(G)(2), an appellate court will reverse a sentence

“only if it determines by clear and convincing evidence that the record does not

support the trial court’s findings under relevant statutes or that the sentence is

otherwise contrary to law.” State v. Marcum, 146 Ohio St. 3d 516, 2016-Ohio-1002,


                                        -3-
Case No. 9-19-89


¶ 1. Clear and convincing evidence is that “‘which will produce in the mind of the

trier of facts a firm belief or conviction as to the facts sought to be established.’” Id.

at ¶ 22, quoting Cross v. Ledford, 161 Ohio St. 469 (1954), paragraph three of the

syllabus.

                                        Analysis

       {¶8} First, we will address Thomas’s argument challenging the trial court’s

imposition of the maximum term of imprisonment for his robbery conviction. “It is

well-established that the statutes governing felony sentencing no longer require the

trial court to make certain findings before imposing a maximum sentence.” State v.

Maggette, 3d Dist. Seneca No. 13-16-06, 2016-Ohio-5554, ¶ 29, citing State v.

Dixon, 2d Dist. Clark No. 2015-CA-67, 2016-Ohio-2882, ¶ 14 (“Unlike consecutive

sentences, the trial court was not required to make any particular ‘findings’ to justify

maximum prison sentences.”) and State v. Hinton, 8th Dist. Cuyahoga No. 102710,

2015-Ohio-4907, ¶ 9 (“The law no longer requires the trial court to make certain

findings before imposing a maximum sentence.”). Rather, “‘trial courts have full

discretion to impose any sentence within the statutory range.’” State v. Smith, 3d

Dist. Seneca No. 13-15-17, 2015-Ohio-4225, ¶ 10, quoting State v. Noble, 3d Dist.

Logan No. 8-14-06, 2014-Ohio-5485, ¶ 9, citing State v. Saldana, 3d Dist. Putnam

No. 12-12-09, 2013-Ohio-1122, ¶ 20.




                                           -4-
Case No. 9-19-89


       {¶9} In this case, as a second-degree felony, robbery carries an indefinite

sanction of two-years to eight-years of imprisonment. R.C. 2911.02(A)(1), (B),

2929.14(A)(2)(a).    See also R.C. 2929.13(F). Because the trial court sentenced

Thomas to a minimum term of 8 years in prison to a maximum term of 12 years in

prison, the trial court’s sentence falls within the statutory range and was

appropriately calculated. “[A] sentence imposed within the statutory range is

‘presumptively valid’ if the [trial] court considered applicable sentencing factors.”

Maggette at ¶ 31, quoting State v. Collier, 8th Dist. Cuyahoga No. 95572, 2011-

Ohio-2791, ¶ 15.

       {¶10} “R.C. 2929.11 provides, in pertinent part, that the ‘overriding

purposes of felony sentencing are to protect the public from future crime and to

punish the offender.’” Smith at ¶ 10, quoting R.C. 2929.11(A). “In advancing these

purposes, sentencing courts are instructed to ‘consider the need for incapacitating

the offender, deterring the offender and others from future crime, rehabilitating the

offender, and making restitution to the victim of the offense, the public, or both.’”
Id., quoting R.C. 2929.11(A). “Meanwhile, R.C. 2929.11(B) states that felony

sentences must be ‘commensurate with and not demeaning to the seriousness of the

offender’s conduct and its impact upon the victim’ and also be consistent with

sentences imposed in similar cases.” Id., quoting R.C. 2929.11(B). “In accordance

with these principles, the trial court must consider the factors set forth in R.C.


                                         -5-
Case No. 9-19-89


2929.12(B)-(E) relating to the seriousness of the offender’s conduct and the

likelihood of the offender’s recidivism.” Id., citing R.C. 2929.12(A).       “‘A

sentencing court has broad discretion to determine the relative weight to assign the

sentencing factors in R.C. 2929.12.” Id. at ¶ 15, quoting State v. Brimacombe, 195
Ohio App. 3d 524, 2011-Ohio-5032, ¶ 18 (6th Dist.), citing State v. Arnett, 88 Ohio

St.3d 208, 215 (2000).

       {¶11} “Although the trial court must consider the purposes and principles of

felony sentencing set forth in R.C. 2929.11 and the sentencing factors listed in R.C.

2929.12, the sentencing court is not required to ‘state on the record that it considered

the statutory criteria or discuss[ed] them.’” Maggette at ¶ 32, quoting State v.

Polick, 101 Ohio App. 3d 428, 431 (4th Dist.1995). “A trial court’s statement that

it considered the required statutory factors, without more, is sufficient to fulfill its

obligations under the sentencing statutes.” Id., citing State v. Abrams, 8th Dist.

Cuyahoga No. 103786, 2016-Ohio-4570, citing State v. Payne, 114 Ohio St. 3d 502,

2007-Ohio-4642, ¶ 18.

       {¶12} At Thomas’s sentencing hearing and in its sentencing entry, the trial

court considered the R.C. 2929.11 and 2929.12 factors. (Dec. 20, 2019 Tr. at 6-9);

(Doc. No. 97). In particular, in assessing the seriousness of Thomas’s conduct, the

trial court found “the victim suffered serious psychological harm as a result of the

offense.” (Dec. 20, 2019 Tr. at 8). See R.C. 2929.12(B)(2). The trial court did not


                                          -6-
Case No. 9-19-89


indicate that it found applicable any factors under R.C. 2929.12(C) indicating that

Thomas’s conduct is less serious than conduct normally constituting the offense.

       {¶13} In assessing whether Thomas is likely to commit future crimes, the

trial court found that: Thomas committed the offense while under post-release

control; that he was unfavorably terminated from previous “community-control

supervision”; and that he has not responded favorably to sanctions previously

imposed for criminal convictions. (Dec. 20, 2019 Tr. at 7). See R.C. 2929.12(D)(1),

(3). The trial court further weighed Thomas’s lengthy prior-criminal record. (Dec.

720 2019 Tr. at 7-8). See R.C. 2929.12(D)(2). Applying the factors under R.C.

2929.12(E)—indicating that Thomas is not likely to commit future crimes—the trial

court found that none of the factors applied. (Dec. 20, 2019 Tr. at 8).

       {¶14} On appeal, Thomas argues that the trial court abused its discretion by

sentencing him to a maximum term of imprisonment without finding that he

committed “the worst form of the offense” or that he posed “the greatest likelihood

of committing future crimes” as the trial court was required to do under R.C.

2929.14(C)(4). Thomas’s argument is misplaced. “R.C. 2929.14(C) previously

provided that a maximum sentence could be imposed only upon offenders who

committed the worst form of the offense, offenders who pose the greatest likelihood

of committing future crimes, and certain repeat violent offenders.” State v. Cole,

6th Dist. Erie No. E-18-061, 2019-Ohio-5425, ¶ 34. “This language was deleted


                                         -7-
Case No. 9-19-89


from the statute in 2011. Sentencing courts are no longer required to explain its

reasons for imposing a maximum sentence.” Id., citing State v. Pippin, 6th Dist.

Lucas No. L-18-1023, 2019-Ohio-1387, ¶ 17.

       {¶15} Because the trial court considered the applicable sentencing criteria

under R.C. 2929.12, the trial court did not err by imposing a maximum-prison

sentence. Importantly, after weighing the seriousness and recidivism factors, the

trial court concluded that Thomas failed to overcome the presumption in favor of

prison and concluded that he is likely to commit future crimes. Importantly, in

concluding that Thomas is likely to commit future crimes, the trial court found that

Thomas has a significant history of criminal convictions; that he committed the

offense while under post-release control; that he was unfavorably terminated from

previous “community-control supervision”; and that he has not responded favorably

to sanctions previously imposed for criminal convictions. Those findings are clearly

and convincingly supported by the record. Importantly, the PSI details Thomas’s

prior record. In particular, the PSI reflects that Thomas has several prior felony

convictions that date from 1978 and include offenses of violence—i.e., involuntary

manslaughter, robbery, assault with a deadly weapon, and kidnapping. (PSI). The

PSI also reflects that Thomas committed the offense at issue in this case while under

post-release control. (Id.).




                                         -8-
Case No. 9-19-89


       {¶16} For these reasons, we conclude the trial court did not abuse its

discretion by concluding that Thomas did not overcome the presumption in favor of

prison. Accordingly, we will not reverse Thomas’s sentence because it is within the

permissible statutory range, the trial court properly considered the criteria found in

R.C. 2929.11 and 2929.12, and the record clearly and convincingly supports the trial

court’s findings under R.C. 2929.11 and 2929.12. See Maggette, 2016-Ohio-5554,

at ¶ 36.

       {¶17} Thomas further argues that the trial court erred by imposing

consecutive sentences. “Except as provided in * * * division (C) of section 2929.14,

* * * a prison term, jail term, or sentence of imprisonment shall be served

concurrently with any other prison term, jail term, or sentence of imprisonment

imposed by a court of this state, another state, or the United States.”           R.C.

2929.41(A). R.C. 2929.14(C) provides:

       (4) * * * [T]he court may require the offender to serve the prison terms
       consecutively if the court finds that the consecutive service is
       necessary to protect the public from future crime or to punish the
       offender and that consecutive sentences are not disproportionate to the
       seriousness of the offender’s conduct and to the danger the offender
       poses to the public, and if the court also finds any of the following:

       (a) The offender committed one or more of the multiple offenses
       while the offender was awaiting trial or sentencing, was under a
       sanction imposed pursuant to section 2929.16, 2929.17, or 2929.18 of
       the Revised Code, or was under post-release control for a prior
       offense.



                                         -9-
Case No. 9-19-89


       (b) At least two of the multiple offenses were committed as part of
       one or more courses of conduct, and the harm caused by two or more
       of the multiple offenses so committed was so great or unusual that no
       single prison term for any of the offenses committed as part of any of
       the courses of conduct adequately reflects the seriousness of the
       offender’s conduct.

       (c) The offender’s history of criminal conduct demonstrates that
       consecutive sentences are necessary to protect the public from future
       crime by the offender.

       {¶18} R.C. 2929.14(C)(4) requires a trial court to make specific findings on

the record before imposing consecutive sentences. State v. Hites, 3d Dist. Hardin

No. 6-11-07, 2012-Ohio-1892, ¶ 11; State v. Peddicord, 3d Dist. Henry No. 7-12-

24, 2013-Ohio-3398, ¶ 33. Specifically, the trial court must find: (1) consecutive

sentences are necessary to either protect the public or punish the offender; (2) the

sentences would not be disproportionate to the offense committed; and (3) one of

the factors in R.C. 2929.14(C)(4)(a), (b), or (c) applies. Id.; Id. Further, the trial

court must state the required findings at the sentencing hearing prior to imposing

consecutive sentences and incorporate those findings into its sentencing entry. State

v. Sharp, 3d Dist. Putnam No. 12-13-01, 2014-Ohio-4140, ¶ 50, citing State v.

Bonnell, 140 Ohio St. 3d 209, 2014-Ohio-3177, ¶ 29. A trial court “has no obligation

to state reasons to support its findings” and is not “required to give a talismanic

incantation of the words of the statute, provided that the necessary findings can be

found in the record and are incorporated into the sentencing entry.” Bonnell at ¶ 37.

       {¶19} On appeal, Thomas concedes

                                        -10-
Case No. 9-19-89


       that the trial court’s sentencing entry includes the statement that
       consecutive sentences were necessary to protect the public from future
       crime and to punish [him]; the consecutive terms were not be [sic]
       disproportionate to the seriousness of [his] conduct and to the danger
       that he posed to the public; and consecutive sentences were necessary
       to public from future crimes by [him].

(Appellant’s Brief at 5). Instead, Thomas argues that the trial court’s findings are

based on “improper facts and statutory bases.” (Id.). Specifically, Thomas contends

that “the record in this case does not justify the trial court’s sentence.” (Id.).

       {¶20} Thomas’s argument is without merit.             Rather, the trial court’s

imposition of consecutive sentences is supported by the record. Specifically, the

record supports the trial court’s conclusion under R.C. 2929.14(C)(4)(a) that

Thomas committed the offense while under post-release control for a prior offense.

See State v. Robinson, 3d Dist. Hancock No. 5-16-13, 2017-Ohio-2703, ¶ 14. (See

also Dec. 20, 2019 Tr. at 7); (PSI). Because only one R.C. 2929.14(C)(4)(a)-(c)

factor needs to be supported by the record, we need not address any argument

Thomas raises regarding the trial court’s findings under R.C. 2929.14(C)(4)(b) or

(c). See id., citing State v. Jones, 8th Dist. Cuyahoga No. 104152, 2016-Ohio-8145,

¶ 8 and State v. Bray, 2d Dist. Clark No. 2016-CA-22, 2017-Ohio-118, ¶ 32-33.

Therefore, we conclude that the record supports the trial court’s findings under R.C.

2929.14(C)(4).

       {¶21} For these reasons, Thomas’s assignments of error are overruled.



                                          -11-
Case No. 9-19-89


       {¶22} Having found no error prejudicial to the appellant herein in the

particulars assigned and argued, we affirm the judgment of the trial court.

                                                                Judgment Affirmed

SHAW, P.J. and PRESTON, J., concur.

/jlr




                                        -12-